DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 17, 2021 has been entered.
 
Claim 30 has been amended.  Claims 31 and 35 have been cancelled.  Claims 30, 32, 34, 37-38, and 45 are currently pending and under examination.
	
This application is a continuation of U.S. Application No. 14/698763, filed April 28, 2015, now U.S. Patent No. 10,137,224, which is a continuation of U.S. Application No. 14/423171, filed March 17, 2012, now U.S. Patent No. 9,044,430, which claims priority to Provisional Application No. 61/454367, filed March 18, 2011.


Withdrawal of Rejections:


	The rejection of claims 30-32, 34-35, 37-38, and 45 under 35 U.S.C. 101 because the claimed invention is directed to a natural product without significantly more, is withdrawn.
	The rejection of claims 30-32, 34-35, 37-38, and 45 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kanias et al., is withdrawn.
Maintenance/Modification of Rejections:

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 30, 32, 34, 37-38, and 45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 9,044,430.  Although the claims at issue are not identical, they are not patentably distinct from each other because both encompass a composition comprising a plurality of dissociated and dried stem or progenitor cells dissociated from surrounding tissue, where the viability of the plurality of stem or progenitor cells is less than 30%, and no viable stem cells, and wherein the composition has tissue healing activity; the composition is xenogeneic or allogeneic to a recipient; wherein the plurality of stem or progenitors are lyophilized; and wherein the stem or progenitor cells have been treated to remove undesired cells or molecules (Present claims 30, 32, 34, 37-38, 45; Cited Patent claims 1-9).
Response to Arguments


	Applicant’s arguments have been fully considered, but have not been found persuasive.
	While a TD was filed on September 17, 2021 for Patent No. 9,044,430, this TD was disapproved on September 19, 2021, because the applicant cited on the TD must be cited exactly as it is cited on the Application Data Sheet form, including punctuation.  It is noted that there is no period after “INC” on the Application Data Sheet, however a period is present after “Inc.” on the TD.  Please correct and resubmit the TD.  

Conclusion

	No claims are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274. The examiner can normally be reached Monday-Thursday, 9:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653